
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 55
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Recognizing the 30th anniversary of the
		  Taiwan Relations Act.
	
	
		Whereas April 10, 2009, will mark the 30th anniversary of
			 the enactment of the Taiwan Relations Act (Public Law 96-8), codifying in law
			 the basis for continued commercial, cultural, and other relations between the
			 United States and the Republic of China (Taiwan);
		Whereas the Taiwan Relations Act has been instrumental in
			 maintaining peace, security, and stability in the Taiwan Strait since its
			 enactment in 1979;
		Whereas when the Taiwan Relations Act was enacted, it
			 affirmed that the United States’ decision to establish diplomatic relations
			 with the People's Republic of China was based on the expectation that the
			 future of Taiwan would be determined by peaceful means;
		Whereas the Taiwan Relations Act declares that peace and
			 stability in the area are in the political, security, and economic interests of
			 the United States, and are matters of international concern;
		Whereas the Taiwan Relations Act states that it is the
			 policy of the United States to provide Taiwan with arms of a defensive
			 character to maintain the capacity to resist any resort to force or other forms
			 of coercion that would jeopardize the security, or the social or economic
			 system, of the people on Taiwan;
		Whereas the Taiwan Relations Act also states that
			 it is the policy of the United States to preserve and promote extensive,
			 close, and friendly commercial, cultural and other relations between the people
			 on Taiwan, as well as the people on the China mainland;
		Whereas the relationship between the United States and
			 Taiwan has strengthened with—
			(1)Taiwan's evolution into a free society and
			 a full-fledged, multi-party democracy;
			(2)the development of
			 Taiwan’s robust free-market economy;
			(3)Taiwan’s determined effort and
			 collaboration with the United States to combat global terrorism, as
			 demonstrated in part by its participation in the Container Security Initiative
			 and its generous contribution to the Pentagon Memorial Fund; and
			(4)the leadership role Taiwan has demonstrated
			 in addressing transnational and global challenges, including its active
			 engagement in humanitarian relief measures, public health endeavors,
			 environmental protection initiatives, and financial market stabilization
			 efforts; and
			Whereas Taiwan's democracy has deepened with the second
			 peaceful transfer of power from one political party to another after the
			 presidential election in March 2008: Now, therefore, be it
		
	
		That Congress—
			(1)reaffirms its unwavering commitment to the
			 Taiwan Relations Act as the cornerstone of relations between the United States
			 and Taiwan;
			(2)reaffirms its
			 support for Taiwan’s democratic institutions; and
			(3)supports the
			 strong and deepening relationship between the United States and Taiwan.
			
	
		
			Passed the House of
			 Representatives March 24, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
